

 
Exhibit 10.105





THE NOTE (AS DEFINED BELOW) AND THE SECURITIES ISSUABLE UPON CONVERSION OF THE
NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE OR SOLD UNLESS A
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS SHALL
BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH
OFFER OR SALE.




AMENDMENT TO SUBORDINATED CONVERTIBLE NOTE


THIS AMENDMENT TO SUBORDINATED CONVERTIBLE NOTE (this “Amendment”), dated as of
July 30, 2015, is entered into by and between ADCARE HEALTH SYSTEMS, INC. (the
“Company”), CANTONE ASSET MANAGEMENT LLC (“CAM”) and, solely with respect to
Section 4 of this Amendment, CANTONE RESEARCH, INC. (“CRI”).


W I T N E S E T H:


WHEREAS, CAM holds that certain 8% Subordinated Convertible Note (No.
070212-029), dated July 2, 2012 and due July 31, 2015, issued by the Company
(the “Note”), with an original principal amount of $5,497,000;
WHEREAS, pursuant to that certain Prepayment Agreement, dated as of June 30,
2015, between the Company and CAM, the Company prepaid $650,000 of the principal
amount of the Note on or about such date, and, as a result of such prepayment,
the principal amount of the Note as of the date of this Amendment equals
$4,847,000;
WHEREAS, CAM and the Company desire to modify and amend the terms of the Note,
and enter into certain other agreements, as set forth herein;
WHEREAS, capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Note;
NOW, THEREFORE, in consideration of the covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as set forth below:
1.Partial Repayment. CAM and the Company hereby agree that: (i) the Company
shall pay to CAM, on or about July 31, 2015, $3,347,000 of the Principal amount
of the Note, plus all accrued but unpaid Interest (as in effect prior to the
Effective Time, as hereinafter defined) thereon; (ii) $1,500,000 of the
Principal shall continue to be the Principal amount of the Note as of



--------------------------------------------------------------------------------



the Effective Time (the “Amended Principal Amount”); and (iii) the Company shall
pay to CAM, on or about July 31, 2015, the accrued but unpaid Interest (as in
effect prior to the Effective Time) on the Amended Principal Amount.
2.Amendments to Note. CAM and the Company hereby amend the Note, effective as of
July 31, 2015, at 5:00 p.m., Eastern Time (the “Effective Time”), as follows:
Maturity Date. Section 25(l) of the Note is amended and restated in its entirety
as follows: “(l) “Maturity Date” means October 31, 2017.”
Interest Payment Date. The first sentence of Section 2 of the Note is amended
and restated in its entirety as follows: “Interest on this Note shall: (i)
accrue daily on the outstanding Principal commencing on the Issuance Date, (ii)
be computed on the basis of a 360-day year of twelve 30-day months, and (iii) be
payable in cash in arrears on each of October 31, January 31, April 30 and July
31 of each year during which this Note remains outstanding and the Maturity Date
(each, an “Interest Payment Date”).”
Interest Rate; Default Rate. Section 2 of the Note is amended to replace the
references to: (i) “8.00%” in the second sentence of such Section 2 with
“10.00%”; and (ii) “18.00%” in the last sentence of such Section 2 with
“14.00%”. The Note is further amended in all respects necessary to reflect that
the Interest Rate is 10.00% per annum and the Default Rate is 14.00% per annum.
Conversion Price. Section 3(b)(ii) of the Note is amended and restated in its
entirety as follows: “(ii) “Conversion Price” is $4.25.”
Company Optional Redemption. Sections 3(c)(v)(1) and (2) of the Note are amended
and restated in their entirety as follows:
(v)    Company Optional Redemption. If (i) at any time after July 31, 2015, the
arithmetic average of the Weighted Average Price of the Common Stock for any ten
(10) consecutive Trading Days equals or exceeds 150% of the Conversion Price
(subject to appropriate adjustments pursuant to Section 6) and (ii) the Resale
Condition has been satisfied as of the Company Optional Redemption Notice Date
(as defined below), then the Company shall have the right, at its option and
sole discretion, and without penalty, to redeem all or any portion of the
outstanding Principal under this Note (the “Company Optional Redemption Amount”)
as designated in the Company Optional Redemption Notice (as defined below) (a
“Company Optional Redemption”). The portion of this Note subject to redemption
under this Section shall be redeemed by the Company in cash at a price equal to
the sum of (i) 100% of the outstanding Principal being redeemed plus (ii) any
accrued and unpaid Interest on such outstanding Principal (the “Company Optional
Redemption Price”). The Company may exercise its right to require redemption
under this Section by delivering a written notice by facsimile or overnight
courier to the Holder (the “Company Optional Redemption Notice,” and the date
the Company sends such notice is referred to as the “Company Optional Redemption
Notice Date”). Each Company Optional Redemption Notice shall be irrevocable
unless revocation by the Company is consented to by the Holder in writing. The
Company Optional Redemption Notice shall state (x) the date on which the Company
Optional Redemption shall occur (the “Company Optional

2



--------------------------------------------------------------------------------



Redemption Date”), which date shall not be prior to July 31, 2016, and shall not
be less than sixty (60) days following the Company Optional Redemption Notice
Date, and (y) the aggregate outstanding Principal of this Note which the Company
has elected to be subject to Company Optional Redemption from the Holder
pursuant to this Section 3(c)(v) on the Company Optional Redemption Date.
Notwithstanding anything to the contrary in this Section 3(c)(v), until the
Company Optional Redemption Price is paid, in full, the Company Optional
Redemption Amount may be converted, in whole or in part, by the Holder into
Conversion Shares pursuant to Section 3. If the Holder so elects, any or all of
the Principal converted by the Holder after the Company Optional Redemption
Notice Date shall reduce the Company Optional Redemption Amount of this Note
required to be redeemed on the Company Optional Redemption Date. Redemptions
made pursuant to this Section 3(c)(v) shall be made in accordance with Section
9.
Limitations on Conversions; Beneficial Ownership.
(a)Section 3(d)(i) of the Note is amended to replace the references to: (i)
“4.99%” in such Section 3(d)(i) with “4.9%”; and (ii) “9.99%” in such Section
3(d)(i) with “9.9%.”
(b)Section 3(d)(ii) of the Note is amended to delete each of the following
clauses from the first sentence thereof: “(A)” and “or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders.” Section
3(d)(ii) of the Note is also amended to delete the following clause from the
second sentence thereof: “or written opinion”.
(c)A new Section 3(d)(iii) of the Note is added in its entirety as follows:
“(iii) The Company shall not be obligated to issue any Conversion Shares upon
conversion of this Note until the Principal Market has approved the additional
listing of such Conversion Shares, if required. The Company shall apply for such
approval, if required, as soon as practicable.”
Event of Default. Section 4(a) of the Note is amended and restated in its
entirety as follows:
(a)Event of Default. An Event of Default (as defined below) may only be waived
by the written consent of the Holder. Unless waived pursuant to the immediately
preceding sentence, each of the following events shall constitute an “Event of
Default”:
(i)the Company’s failure to pay to the Holder any amount of Principal or
Interest by the seventh (7th) Business Day following the date when due under
this Note (including, without limitation, the Company’s failure to pay any
redemption amounts hereunder);
(ii)the Company or any of its Subsidiaries, pursuant to or within the meaning of
Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief
of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for

3



--------------------------------------------------------------------------------



the benefit of its creditors or (E) admits in writing that it is generally
unable to pay its debts as they become due; or
(iii)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its subsidiaries or (C) orders the liquidation of the Company or any of
its subsidiaries.
Change of Control. Section 5 of the Note is amended and restated in its entirety
as follows:
5.    Rights Upon Change of Control.
(a)No sooner than twenty (20) days nor later than ten (10) days prior to the
consummation of a Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period commencing on the earlier to occur of
(i) any definitive written agreement by the Company, which upon consummation of
the transaction contemplated thereby would reasonably be expected to result in a
Change of Control, and (ii) the Holder’s receipt of a Change of Control Notice
and ending twenty (20) Trading Days after the date of the consummation of such
Change of Control, the Required Holders may require the Company to redeem all or
any portion of this Note (and a pro rata portion of all of the other Notes) by
delivering written notice thereof (“Holders Change of Control Redemption
Notice”) to the Company, which Holders Change of Control Redemption Notice shall
indicate the Conversion Amount of this Note (and the pro rata portion of all of
the other Notes) that the Required Holders are electing to require the Company
to redeem. The portion of this Note subject to redemption pursuant to this
Section 5(a) shall be redeemed by the Company in cash at a price equal to 115%
of the Conversion Amount to be redeemed as specified in the Holders Change of
Control Redemption Notice (the “Holders Change of Control Redemption Price”).
(b)In addition, at any time during the period commencing on the earlier to occur
of (i) any definitive written agreement by the Company, which upon consummation
of the transaction contemplated thereby would reasonably be expected to result
in a Change of Control, and (ii) the Holder’s receipt of a Change of Control
Notice and ending twenty (20) Trading Days after the date of the consummation of
such Change of Control, the Company may redeem all or any portion of this Note
(and a pro rata portion of all of the other Notes) by delivering written notice
thereof (“Company Change of Control Redemption Notice”) to the Holder, which
Company Change of Control Redemption Notice shall indicate the Conversion Amount
of this Note (and the pro rata portion of all of the other Notes) that the
Company is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5(b) shall be redeemed by the Company in cash at a
price equal to 115% of the Conversion Amount to be redeemed as specified in the
Company Change of Control Redemption Notice (the “Company Change of Control
Redemption Price”).
(c)Redemptions required by Section 5(a) or Section 5(b) shall be made in
accordance with the provisions of Section 9 and Section 11(c) and shall have
priority to payments to shareholders in connection with a Change of Control. To
the extent redemptions

4



--------------------------------------------------------------------------------



required by Section 5(a) or Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Notes by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d): (i)
until the Holders Change of Control Redemption Price is paid in full, the
Conversion Amount submitted for redemption under Section 5(a) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3 and,
if so converted, the Holder shall not be entitled to receive the Holders Change
of Control Redemption Price with respect to such Conversion Amount; and (ii)
until the Company Change of Control Redemption Price is paid in full, the
Conversion Amount submitted for redemption under Section 5(b) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3 and,
if so converted, the Holder shall not be entitled to receive the Company Change
of Control Redemption Price with respect to such Conversion Amount.
Adjustments. Section 6(b) of the Note is deleted in its entirety.
Redemption Mechanics. The first two sentences of Section 9(a) of the Note are
amended and restated in their entirety as follows (with the last sentence in the
paragraph below being added in its entirety):
(a)Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Required
Holders have submitted a Holders Change of Control Redemption Notice in
accordance with Section 5(a), then the Company shall deliver the applicable
Holders Change of Control Redemption Price to the Holder (i) concurrently with
the consummation of such Change of Control if such notice is received at least
three (3) Business Days prior to the consummation of such Change of Control and
(ii) within five (5) Business Days after the Company’s receipt of such notice
otherwise. If the Company has submitted a Company Change of Control Redemption
Notice in accordance with Section 5(b), then the Company shall deliver the
applicable Company Change of Control Redemption Price to the Holder within five
(5) Business Days after the consummation of such Change of Control.
Other Definitions.
(a)The definition of “Redemption Notices” in Section 25(q) of the Note is
amended and restated in its entirety as follows:
(q) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Holders Change of Control Redemption Notices, the Company Change of
Control Redemption Notices and the Company Optional Redemption Notices, and each
of the foregoing, individually, a “Redemption Notice.”
(b)The definition of “Redemption Prices” in Section 25(r) of the Note is amended
and restated in its entirety as follows:
(r) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Holders Change of Control Redemption Price, the

5



--------------------------------------------------------------------------------



Company Change of Control Redemption Price and the Company Optional Redemption
Price, and each of the foregoing, individually, a “Redemption Price.”
(c)A new Section 25(y) of the Note is added in its entirety as follows:
(z) “Resale Condition” means that either: (i) the Registration Condition is
satisfied as of the date of the Company Optional Redemption Notice; or (ii) that
the Conversion Shares are salable under Rule 144 of the Securities Act without
any volume limitations.
3.Registration. No later than October 31, 2015, the Company shall file with the
Securities and Exchange Commission (the “SEC”), under the Securities Act of
1933, as amended (the “Securities Act”), a new registration statement on Form
S-3 or another available form (or, in the Company’s sole discretion, a
post-effective amendment to an existing registration statement) with respect to
the resale of the Conversion Shares. The Company will use its best efforts to
cause the SEC to declare the registration statement (or post-effective
amendment) effective as soon as practicable after filing. CAM acknowledges and
agrees that neither the Note nor the Conversion Shares may be offered for sale
or sold by it unless a registration statement under the Securities Act and
applicable state laws shall be effective with respect thereto, or an exemption
from registration under the Securities Act and applicable state securities laws
is available in connection with such offer and sale.
4.Consulting Agreements. Simultaneously with the execution of this Amendment,
the Company shall pay to Cantone Research, Inc. (“CRI”) an amendment fee equal
to 2.5% of the Amended Principal Amount. In addition, the Company and CRI hereby
also amend, as of the Effective Time, that certain Consulting Agreement, dated
July 2, 2012, between them to: (i) reduce the annual consulting fee payable
thereunder to an amount equal to 1% of the Amended Principal Amount and further
reduce such fee proportionally upon each repayment, redemption or conversion of
a portion of the Principal; and (ii) terminate the Consulting Agreement, and the
Company’s obligation to pay the consulting fee thereunder, upon the earlier of:
(a) the Maturity Date of the Note; or (b) the conversion, redemption or
prepayment of the entire Principal amount of the Note.
5.Representations. CAM represents and warrants to the Company that the
representations made by CAM pursuant to Section 2 of the Securities Purchase
Agreement are true and correct as if made on the date of this Amendment (and
assuming the Note was originally issued and sold as of such date), including,
without limitation, that CAM is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act.
6.General Terms.
6.1.    Binding Effect. This Amendment shall inure to the benefit of and be
binding upon the parties hereto, and their respective spouses, heirs,
representatives, successors and assigns.

6



--------------------------------------------------------------------------------



6.2.    Severability. It is understood that if any provision of this Amendment
is declared to be invalid by a court of competent jurisdiction, such provision
will be severed from this Agreement and the other provisions hereof will remain
in full force and effect.
6.3.    Modification and/or Revocation. This Amendment can only be modified or
revoked by a written instrument signed by all of the parties hereto.
6.4.    Governing Law. This Amendment is made and entered into in the State of
Georgia and shall be governed by and construed in accordance with the laws
thereof, without giving effect to principles of conflicts of laws.
6.5.    Counterparts. This Amendment may be executed in counterparts, and
counterparts may be delivered by facsimile or other electronic transmission and
counterparts so delivered shall be treated in all manner and respects as an
original agreement or instrument and shall be deemed to have the same binding
legal effect as if it were an originally signed version.
6.6.    Headings. The headings in this Amendment are inserted for convenience
and identification only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Amendment or any provision
hereof.
6.7.    No Reliance; Representation by Counsel. Each party hereto has read this
Amendment and, in executing it, has not relied upon any statement or
representation of any kind of any other party, except as expressly set forth in
this Amendment. Each party hereto has been or has had the opportunity to be
represented in the preparation, negotiation and execution of this Amendment, and
any documents to be executed in connection herewith, by legal counsel of such
party’s own choice.
6.8.    Integration. This Amendment constitutes the entire agreement and
understanding between and among the parties hereto relating to the subject
matter hereof. This Amendment supersedes all other agreements and understandings
between the parties hereto, verbal or written, express or implied, relating to
the subject matter hereof. No course of dealing, course of performance or trade
usage, and no parole evidence of any nature, shall be used to supplement or
modify any terms of this Amendment. Without limiting the generality of the
foregoing, CAM agrees that, in connection with this Amendment, the fourth
sentence of Section 9(e) of the Securities Purchase Agreement is waived and such
Section has no force or effect in connection herewith.
[Signatures contained on next page.]

7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed, acknowledged and delivered
this Amendment all as of the date and year first written above.


 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
 
By:
/s/ William McBride, III
 
 
Name:
William McBride, III
 
 
Title:
Manager
 
 
 
 
 
 
CANTONE ASSET MANAGEMENT LLC
 
 
 
 
 
By:
/s/ Anthony Cantone
 
 
Name:
Anthony Cantone
 
 
Title:
Managing Member
 
 
 
 
 
 
CANTONE RESEARCH, INC.
 
 
 
 
 
 
By:
/s/ Anthony Cantone
 
 
Name:
Anthony Cantone
 
 
Title:
President
 
 
 
 
 








8

